Citation Nr: 1628078	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-35 294	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for pharyngitis with recurrent strep throat.  

3.  Entitlement to service connection for a left long finger disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from May 2000 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board remanded this case in February 2012 to afford the Veteran the opportunity to testify before a traveling Veterans Law Judge (VLJ).  That hearing was accomplished in July 2012 and a transcript thereof is on file.  

The Board again remanded this case in February 2012 for further development.  

Thereafter, a March 2013 rating decision granted service connection for (1) a chronic low back strain, which was assigned an initial 10 percent disability rating; (2) sinusitis, which was assigned an initial 10 percent disability rating; and (3) a right knee strain with remote Osgood-Schlatter's disease, which was assigned an initial noncompensable disability evaluation.  This was a full grant of the claims for service connection for those disorders which were before the Board in March 2013.  

Thereafter, in April 2013 submitted VA Form 21-4138, Statement in Support of Claim, and attached a copy of page 4 of the March 2013 rating decision as well as information from a website addressing Osgood-Schlatter's disease.  However, in the VA Form 21-4138 the Veteran did not specifically disagree with the assignment of an initial noncompensable disability rating for the service-connected right knee disorder.  This matter is referred to the RO for clarification.  


FINDINGS OF FACT

1.  A hearing loss by VA standards is not shown in either ear at any time.  

2.  Chronic pharyngitis with recurrent strep throat are not shown at any time since the Veteran filed his claim for service connection.  

3.  A left long finger disability is not shown at any time.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for pharyngitis with recurrent strep throat are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304, (2015).  

3.  The criteria for service connection for a left long finger disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for the disabilities herein at issue was received in October 2007.  The VCAA imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRS) have been obtained.  The case was remanded in October 2012 to obtain the Veteran's postservice private clinical records and these are now on file.  All identified and available post-service treatment records have been secured. 

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The travel Board hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).

Moreover, the case was remanded in October 2012 to obtain VA medical opinions and these are now of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  Likewise, the Board finds that there has been full compliance with the October 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Lastly, the Board observes that the Veteran has not been afforded a VA examination as to his claim for disability of the left 3rd finger.  This is because contrary to the Veteran's testimony of residual disability from an inservice injury, extensive private clinical records relative to numerous evaluations for disability of both wrists include findings that exclude the existence of current disability of the left 3rd finger.  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and a sensorineural hearing loss as an organic disease of the nervous system, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At the travel Board hearing the Veteran's representative indicated that audiometric testing during service revealed some variance in threshold levels.  The Veteran testified that his only postservice VA audiology evaluations had been by VA.  He testified that he was exposed to inservice loud noise in engine room in the Navy.  During service he had first noticed difficulty hearing others when they spoke and he now had greater difficulty hearing high pitches sounds.  Although exposed to loud noise in his postservice occupations he had always worn ear protection.  He thought that his level of hearing loss was currently about the same as it was when discharged from active service in 2004.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (if "the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence").  

The applicable regulation, 38 C.F.R. § 3.385 specifically requires that the auditory threshold be 40 or greater in one of the frequencies between 500 and 4000, inclusive, or that the threshold be 26 or more in 3 of those frequencies, or that Maryland CNC speech recognition scores be "less than 94 percent."  None of these requirements were met on the November 2010 VA examination or in any other audiometric test results of record.  To the extent that the Veteran claims he has a hearing loss disability, laypersons are competent to opine as to some medical matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The existence of a hearing loss disability for VA purposes, as opposed to a hearing loss, however, is a determination for which VA requires specific audiometric and speech recognition scores. VA has thus determined that the question of whether hearing loss disability exists is a medical one for which specific medical evidence is required and lay evidence is therefore not competent.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The STRs confirm that the Veteran was exposed to loud noise and, in fact, this is the basis upon which service connection was granted for tinnitus.  The STRs also show, however, that he was given ear plugs as hearing protection.  An inservice comparison of results of audiometric testing in June 2005 with test results in December 2005 and in November 2006 noted some change in threshold levels, but none of more than 5 decibels.  A review of all audiometric tests during service, including at entrance examination in April 2000, shows no threshold levels in either ear above 20 decibels at any relevant frequency. 

On VA audiology evaluation in November 2010, the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
10
15
10
25
Left Ear
10
10
20
10
20

Speech discrimination ability using the Maryland CNC word list was 100 percent in each ear.  The examiner reviewed the Veteran's STRs and observed that inservice audiology evaluations were normal.  Although the Veteran complained of tinnitus (for which he is service-connected) the diagnosis was that the Veteran's hearing acuity was within normal limits, bilaterally, and he did not have a hearing loss by VA standards.  

As the preponderance of the evidence reflects that the Veteran has not had a hearing loss disability of either ear at any time during the pendency of the claim or otherwise, he has not met the current disability requirement.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) ("when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  The benefit of the doubt doctrine is therefore not for application and the claim for entitlement to service connection for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Pharyngitis With Recurrent Strep Throat

At the travel Board hearing the Veteran testified that during service he had had episodes of pneumonia and bronchitis which would escalate to sinusitis and also pharyngitis and strep throat.  He had received postservice care for this at Prompt Care, primarily being given antibiotics.  His pharyngitis, strep throat, and sinusitis seemed to overlap and would either occur at the same time or one would trigger another.  

The April 2000 examination for enlistment into the Navy was negative, and the STRs of the Veteran's active duty are likewise negative for pharyngitis and strep throat.  

On examination for enlistment into the reserves in June 2004 and on a pre-employment examination in June 2005 the Veteran reported not having or having had bronchitis, sinusitis, chronic or frequent colds, a chronic cough; bone, joint or other deformity and he denied ever having had surgery.  

The Veteran was seen in November 2005 for upper respiratory infection (URI) symptoms, which included a fever, sinus pressure, and nasal congestion.  

The Veteran was seen in April and June 2006 for symptoms of sinusitis.  An August 2006 clinical notation indicates that in April 2006 he had complaint congestion, a sore throat, sinus pressure, and bilateral ear pain, and that in June 2006 he had complained of a sore throat, sinus pain, and congestion.  The current August 2006 diagnoses included sinusitis and a viral disease.  In September 2006 when seen for a possible URI, the diagnosis was acute sinusitis secondary to a viral URI.  In November 2006 the Veteran had a history of cold symptoms consisting of a sore throat, congestion, and cough.  On examination no abnormality of his pharynx was found.  The assessment was a URI.  In October 2007 the Veteran had a sore throat, cough, congestion, and sinus pressure.  His problems were noted to include sinusitis and pharyngitis.  The assessment was that he had a viral syndrome, not otherwise specified (NOS).  

Following service in the reserves, the Veteran was seen at the Doctors Clinic in March 2008 for URI symptoms consisting of coughing, nasal discharge, sinus congestion, bodily aches, and a sore throat.  On examination there was no inflammation of his throat.  The assessment was bronchitis, for which he was given antibiotics.  He was seen again in June 2008 for symptoms of sinusitis.  On examination his pharynx was normal except for some purulent post nasal discharge.  The assessment was sinusitis.  

On VA examination in May 2011 the Veteran reported having had rhinitis and sinusitis since 2001.  In conjunction with rhinitis and sinusitis his symptoms included hoarseness of his voice and purulent nasal discharge.  He reported having had pharyngitis with recurrent strep throat for the past 10 years.  He described having hoarseness of his voice and purulent nasal discharge, which was treated with antibiotic.  On physical examination no abnormality of his pharynx was noted.  The Veteran's medical records were reviewed and extensively reported.  Current X-rays revealed mucosal thickening in the maxillary sinuses.  While the diagnoses included sinusitis, there was a diagnosis that pharyngitis and recurrent strep throat were not diagnosed because this condition had resolved.  

Records of the Peninsula Community Health Services in 2012 and 2013 show that the Veteran was seen for a hacking and productive cough due to a URI in July 2012.  He had nasal congestion, rhinorrhea, sinus pressure, and a cough.  On examination there was no pharyngeal erythema, exudates or mucosal lesions.  The assessment was an acute URI, NOS.  In January 2013 he numerous complaints included chills and fatigue.  He did not present with pharyngitis.  On examination there was no pharyngeal erythema, exudates or mucosal lesions.  The assessment was an acute URI, NOS.  Records of the Doctors clinic show that in June 2011 the Veteran had acute pharyngitis.  

On VA examination in February 2013 the Veteran's records were reviewed and it was noted that the Veteran had been diagnosed in the past as having chronic sinusitis of which he had had non-incapacitating episodes but no incapacitating episodes.  He did not have chronic laryngitis.  He did not have vocal cord paralysis or any other pharyngeal or laryngeal conditions.  

In March 2013 the February 2013 VA examiner opined that the Veteran currently had chronic, clinically-identifiable sinusitis but not pharyngitis or active allergic rhinitis on examination.  The pathology in question of chronic sinusitis pre-existed service but was at least as likely as not aggravated during service.  There was no clinical evidence of pharyngitis or allergic rhinitis on examination.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6521, a disability of the pharynx is rated on the basis of stricture or obstruction of the pharynx or nasopharynx; absence of the soft palate; or paralysis of the soft palate with difficulty swallowing, i.e., nasal regurgitation, and speech impairment.  However, in this case there is no evidence that the Veteran has ever had stricture or obstruction of the pharynx or nasopharynx, or any abnormality of the soft palate, including any chronic difficulty swallowing or chronic speech impairment.  On the contrary, the record shows that many of the symptoms he now apparently attributes to pharyngitis are actually due to his now service-connected sinusitis.  In fact, at one time he was given antibiotics for treatment of sinusitis.  See generally 38 C.F.R. § 4.97, Diagnostic Codes 9510 through 6514, General Rating Formula for Sinusitis.  Indeed, at the hearing the Veteran conceded that his sinusitis overlapped with symptoms of pharyngitis.  The postservice private clinical records, while demonstrating an acute episode of pharyngitis in June 2011, are consistent with the VA examination in 2011 that pharyngitis with strep throat had resolved and the February 2013 VA medical opinion that there was no current chronic pharyngitis.  

Accordingly, the Board must find that the preponderance of the evidence establishes that since the Veteran filed his service connection claim he has not had chronic pharyngitis or recurrent strep throat.  Thus, there is no doubt to be resolved in favor of the Veteran.  

Left Long Finger

At the travel Board hearing the Veteran testified that during service his left 3rd finger had been caught between a table and a buffing wheel, causing the end of that finger to be "burst and ripped" requiring suturing.  He now had a residual scar, which was sometimes symptomatic by virtue of swelling, and while he could bend and use the finger, he had very limited feeling in the tip of the left 3rd finger and had difficulty grasping things and tended to drop things.  

The Veteran's STRs of his active duty are negative for an injury or for any abnormality or disability of his left 3rd finger.  His STRs during the reserves show that in January 2007 the Veteran was evaluated for "left" hand pain of one week duration.  He complained of having jammed his "right" 4th and 5th fingers two months earlier but had not been seen for the initial injury.  His right hand and fingers were examined and it was noted that the appearance of both hands was normal and there was no pain on motion of the hands.  No neurological abnormality was found.  

Records of the Doctors clinic show that 2011 and 2012 the Veteran was seen for bilateral wrist sprains.  In February 2011 he complained of bilateral wrist pain and numbness and tingling in both hands.  Nerve conduction studies had been negative for carpal tunnel syndrome and cervical radiculopathy.  On neurological examination he had bilateral positive Tinel's and Phalen's signs and slightly decreased discrimination in the thumb and index fingers, bilaterally.  Light touch was "pretty normal bilaterally."  In March 2011 it was noted that he had had a work-related left wrist injury.  In that same month it was noted that a hand surgeon had felt that the Veteran had de Quervain's tendinitis in the left wrist.  On examination in March 2012 the findings included normal sensation in his digits.  It was still felt that despite negative nerve conduction studies that he had carpal tunnel syndrome.  He underwent examinations of his upper extremities on multiple occasions in 2012 but no abnormality of the left 3rd finger was noted.  

The Board does not doubt the Veteran's testimony that he has problems grasping things and even has some neurological symptoms stemming from disability of his wrists.  However, he was evaluated on numerous occasions by private physicians for his postservice disability of both wrists and no findings even remotely suggestive of a past injury specific to the left 3rd finger was reported, even though examinations had found neurologic abnormalities of other fingers.  

Simply stated, the Veteran's lay testimony, while competent, is not of sufficient probative value as to outweigh the private clinical records which refute his testimony as to the existence of current disability of the left 3rd finger, including residuals of the type of crushing and lacerating injury to which the Veteran testified.  Because the greater weight of the probative evidence is against this claim, there is no doubt to be favorably resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss; pharyngitis with recurrent strep throat; and left long finger disability is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


